Citation Nr: 0926688	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right hand tremors.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a foot disability.

5.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for right hand 
tremors, a heart disability, a low back disability (claimed 
as low back strain), a foot disability, and a psychiatric 
disability, to include PTSD and depression. 


FINDINGS OF FACT

1.  The Veteran's right hand tremors first manifested many 
years after his separation from service and are not related 
to his service or to any incident therein.

2.  The Veteran's heart disability first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.

3.  The Veteran's low back disability first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.

4.  The Veteran's foot disability first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein.

5.  The Veteran's currently diagnosed PTSD and related 
psychiatric symptoms first manifested many years after 
service and have not been shown to be related to a 
corroborated in-service stressor or to any other aspect of 
service.





CONCLUSIONS OF LAW

1.  Right hand tremors were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  A heart disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  A low back disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  A foot disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

5.  A psychiatric disability, to include PTSD and depression, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
hypertension, and other organic diseases of the nervous 
system, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  However, the Veteran's currently 
diagnosed foot disability (allergic dermatitis) is not a 
disability for which service connection may be granted on a 
presumptive basis. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  

The Veteran's service medical and personnel records in this 
case have been determined to be largely unavailable.  In June 
2004, the RO requested that the National Personnel Records 
Center (NPRC) provide the Veteran's complete service medical 
records and the pages from his personnel file showing units 
and dates of assignment, participation in combat operations, 
wounds in action, awards and decorations, and official 
overseas travel.  However, a response from the NPRC later 
that month indicated that the requested service records could 
not be found.  When a Veteran's records have been determined 
to have been destroyed, or are missing, VA has an obligation 
to search for alternative records that might support the 
Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Here, VA met that obligation by making multiple attempts to 
secure the Veteran's service records from a variety of 
sources, including from the Veteran himself.  Specifically, 
the RO sent the Veteran correspondence in September and 
December 2004 requesting that he submit all service records 
in his possession and any other information that might enable 
VA to reconstruct those records.  In response to those 
requests for information, the Veteran indicated that he did 
not have any service records in his possession, and was duly 
informed of the unavailability of additional records.  No 
other alternative sources of records have been identified.  
In December 2004, the RO issued a formal finding that the 
Veteran's service records were unavailable.  

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service.  Both inquiries 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Turning first to the Veteran's claims for service connection 
for right hand tremors and heart, low back, and foot 
disabilities, the Board notes that while the Veteran contends 
that each of those disabilities is related to his period of 
active duty, he does not specifically contend that he sought 
medical treatment for those disabilities or related symptoms 
in service.

The only service medical record associated with the Veteran's 
claims folder is an October 1954 report of his service 
separation examination, which was negative for any complaints 
or clinical findings of right hand, neurological, heart, low 
back, or foot problems.  During that examination, Veteran's 
blood pressure was assessed as 104/70, which was considered 
normal.  Parenthetically, the Board notes that for VA 
purposes, hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008). 

Because the Veteran has not alleged in-service treatment 
related to right hand tremors and heart, low back, and foot 
disabilities, and in the absence of any contrary clinical 
evidence, the Board finds that chronicity in service is not 
established with respect to those claims.  38 C.F.R. § 
3.303(b).  As chronicity in service has not been established, 
a showing of continuity of symptoms after discharge is 
required to support the Veteran's claims.  38 C.F.R. 
§ 3.303(b).

The Veteran asserts that he has suffered from right hand 
tremors and heart, low back, and foot problems since his 
period of active service.  However, the first post-service 
clinical evidence of record related to any of those 
conditions is dated in April 1996, when the Veteran was 
assessed as having blood pressure of 140/92, indicating mild 
hypertension.  Subsequent blood pressure measurements dated 
from August 1997 to November 2001 were all within the normal 
range: 132/40 (August 1997), 138/72 (June 1998), 132/80 (May 
2000), 136/76 (February 2001), 148/80 (March 2001), 140/74 
(August 2001), and 146/76 (November 2001).  Additionally, in 
a September 2000 private treatment record,  the Veteran 
denied any prior history of treatment for hypertension and 
was expressly noted as having normal blood pressure.

Other private medical records reveal that in March 2000, the 
Veteran was treated for low back pain and assessed as having 
a possible muscle spasm of the lumbosacral spine.  In 
September 2000, he sought treatment for pain in his right 
great toe.  He denied any prior history of trauma or injury 
to his right foot, as well as any history of gouty arthritis.  
On physical examination, the Veteran was found to exhibit 
tenderness in the metatarsal phalangeal joint of the right 
great toe with mild restriction of motion.  A maculopapular 
rash involving both legs was also noted.  However, there were 
no findings of erythema, temperature variations, or other 
abnormalities with respect to his lower extremities.  The 
diagnostic impression was allergic dermatitis, rule out gouty 
arthritis.

In March 2002, the Veteran sought inpatient treatment at a 
private hospital for symptoms "compatible with a recent 
ischemic cerebrovascular accident."  A Computed Tomography 
(CT) scan revealed two hypodense areas of the right side of 
the brain involving the basal ganglia and the external 
capsule.  Clinical findings were otherwise negative for any 
neurological abnormalities.  At that time, the Veteran was 
also afforded an echocardiogram that yielded diagnoses of 
mild hypertrophy of the posterior wall of the left ventricle 
and the interventricular septum, mild fibrocalcific disease 
of the aortic valve, mild pulmoni valve insufficiency, mild 
tricuspid valve insufficiency, and mild mitral valve 
insufficiency.  There were no other clinical findings of 
heart-related problems.

VA medical records dated from May 2002 to November 2004 
reflect diagnoses of and treatment for Bell's Palsy and 
residual right hand tremors, hypertension, and low back 
strain.  Significantly, however, none of the Veteran's VA 
medical providers indicated that those conditions were 
incurred in or aggravated by his period of active service.  
Nor has any private medical provider done so.  Additionally, 
there is no clinical evidence relating any of the other 
neurological, heart, low back, and foot problems noted in the 
Veteran's post-service medical records to any aspect of his 
military service.

While the Veteran now asserts that he has suffered from right 
hand tremors and heart, low back, and foot problems since his 
separation from service, there are no complaints or clinical 
evidence pertaining to those conditions for more than four 
decades after his discharge.  Moreover, the Veteran himself 
acknowledged in a September 2000 private treatment record 
that he did not have any prior history of treatment for 
hypertension or right foot injury or trauma.  In view of the 
lengthy period without complaints or clinical findings and 
Veteran's separation from active service, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no evidence of complaints or 
treatment regarding any right hand tremors or heart, low 
back, or foot problems during the Veteran's period of active 
service.  As there is no evidence of treatment for or 
complaints of such problems during service, the Board finds 
that a VA examination is not required in this case.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In addition, the Board 
observes that since no hypertension or other cardiovascular 
problems, arthritis, or other organic diseases of the nervous 
system were diagnosed within one year of service separation, 
service connection is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2008).

The Board has considered the Veteran's assertions that his 
right hand tremors and heart, low back, and foot disabilities 
are related to his period of active service.  Lay evidence is 
one type of evidence that the Board must consider when a 
Veteran's claim seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2008).  The Veteran is competent to testify as to 
the presence of post-service right hand tremors, a foot rash, 
and associated symptoms, and his testimony in that regard is 
considered credible.  Barr v. Nicholson, 21 Vet. App. 303 
(Fed. Cir. 2007) (where a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination that is medical in nature and 
is capable of lay observation).  However, to the extent that 
the Veteran relates his currently diagnosed right hand 
tremors and heart, low back, and foot disabilities, and 
related symptoms, to service, his assertions are not 
probative.  As a lay person, the Veteran is not competent to 
opine as to medical etiology or to render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his 
assertions as to medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, 
lack sufficient probative value to establish a nexus between 
his current symptoms and his time in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue to be addressed by the Board).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right hand tremors and heart, low back, and 
foot disabilities first manifested many years after his 
period of active service and are not related to his active 
service or to any incident therein.  As the preponderance of 
the evidence is against the appellant's claims for service 
connection for right hand tremors and heart, low back, and 
foot disabilities, those claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board next turns to the Veteran's claim for service 
connection for a psychiatric disability, to include PTSD and 
depression.  While recognizing that that the Veteran 
originally filed separate claims for those disabilities, the 
Board notes that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, those claims are most appropriately adjudicated as 
a single issue, as the RO did in its February 2005 rating 
decision and December 2005 statement of the case.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008); 38 U.S.C.A. § 1154(b) 
(West 2002).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The majority of the Veteran's service records have been 
determined to be unavailable.  However, the Veteran's DD Form 
214 is of record.  That form lists his military occupational 
specialty as a security guard and shows that he received the 
Korean Service Medal with one Bronze Service Star, the 
Republic of Korea Campaign Medal, the Presidential Unit 
Citation, the United Nations Service Medal, and the National 
Defense Service Medal.  Those awards indicate overseas 
service in Korea during the Korean Conflict but do not 
specifically denote combat service.  Nor has the Veteran 
specifically contended that he served in combat or provided 
evidence of combat exposure.  As the Veteran does not have a 
confirmed history of engaging in combat with the enemy during 
service, his alleged stressors must be verified.  

The Veteran's October 1954 separation examination, which is 
the only service medical record associated with his claims 
folder, is negative for any complaints or clinical findings 
related to a psychiatric disability.  Since the Veteran had 
no psychiatric abnormalities at his last available 
examination prior to separation, and there is no record of 
any mental health complaints, diagnoses, or treatment during 
his period of active service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
psychiatric disability, to include PTSD and depression.  
38 C.F.R. § 3.303(b).

The pertinent post-service clinical evidence includes an 
October 2002 VA mental health screening, which was negative 
for depression or other psychiatric problems.  A subsequent 
VA mental health screening in January 2004 was also negative 
for depression.  However, in a separate VA treatment record 
dated that month, the Veteran complained of stress and PTSD.  
In February 2004, he was afforded a VA mental health 
consultation in which he stated that he had suffered from 
PTSD symptoms for many years but "was able to manage" as 
long "as he was working."  However, he stated that those 
symptoms had recently intensified and that he had become 
"more irritable and difficult to get along with at home."  
He further stated that his current PTSD symptoms included a 
racing heart, "nervous energy," and feelings of isolation 
from others.  Based upon the Veteran's statements, the VA 
treating provider opined that he might have PTSD and referred 
him for further VA mental health treatment.  

The record thereafter shows that on a November 2004 VA 
psychology outpatient consultation visit, the Veteran 
reported that, while serving as a guard near the 
Demilitarized Zone (DMZ), he had watched as a Republic of 
Korea (ROK) soldier was crushed to death between two military 
trucks that were part of a convoy.  He complained of 
difficulty sleeping and symptoms of avoidance and arousal.  
Mental status examination revealed a constricted affect and a 
depressed mood.  However, the Veteran's memory, orientation, 
and thought content were all within normal limits, his speech 
was logical and coherent, his intelligence was deemed 
average, and his insight and judgment were fair.  
Additionally, the Veteran denied any suicidal or homicidal 
ideations or any history of psychotic behavior.  Based upon 
the results of the examination, he was diagnosed with PTSD 
and assigned a Global Assessment and Functioning (GAF) score 
of 59.  Additionally, the Veteran was referred to a World War 
II/Korean War group to treat his PTSD symptoms, but declined 
to enroll in that program.

The Veteran was next afforded a VA psychiatric examination in 
February 2005 in which he described being traumatized after 
witnessing an ROK soldier fall under a military truck and get 
"run over and smashed to pieces."  Additionally, the 
Veteran reported that, while performing guard and supply 
specialist duties near the DMZ and at Army base camps in 
Inchon, Pusan, and Seoul, he had witnessed multiple bombings 
and killings of soldiers, including several friends, and seen 
dead bodies and "burned and mutilated body parts."

The Veteran told the February 2005 VA examiner that, after 
leaving the service in 1954, he obtained a General Education 
Development diploma and held a continuous series of 
maintenance and janitorial positions until 1992.  Then, after 
a dozen years of retirement, he began working as a part-time 
janitor in 2004.  In terms of his social history, the Veteran 
stated that he had been married to his current wife since 
1950 and that he had no children.  He denied any history of 
substance abuse.  Despite his steady employment history and 
marital stability, the Veteran indicated that, since his 
discharge from service, he had suffered from nightmares and 
flashbacks related to his experiences in Korea.  He also 
reported ongoing PTSD-related symptoms including nervousness, 
depression, irritability, poor concentration, sleep problems, 
guilt, anger, and feelings of isolation.  While the Veteran 
indicated that he was initially able to "block the PTSD 
symptoms from his mind and continue working," he eventually 
sought treatment at a VA mental health clinic where he was 
diagnosed with PTSD.

On mental status examination, the Veteran was found to 
exhibit a nervous and depressed mood, with a constricted 
affect.  He also was found to "isolate himself from time to 
time" during the examination.  However, clinical findings 
were otherwise negative for any psychiatric problems.  It was 
expressly noted that the Veteran did not have a history of 
post-military stressors.  Based upon the results of the 
examination and the Veteran's reported in-service stressors, 
he was diagnosed with mild PTSD and assigned a GAF score of 
70.  Significantly, however, the VA examiner made no 
diagnosis of depression or any psychiatric disability other 
than PTSD.  Nor has any other VA or private mental health 
care provider.

Other pertinent evidence of record includes a written 
statement in which the Veteran recounted his experience 
witnessing the ROK soldier's death and cited that as in-
service stressor.  Additionally, the Board observes that in 
June and September 2004, the RO requested that the Veteran 
complete a PTSD Questionnaire elaborating on the nature of 
his claimed in-service stressors and specifying the time 
period in which each stressor took place.  However, the 
Veteran did not complete that PTSD Questionnaire.  Nor did he 
submit other evidence to corroborate the occurrence of any 
reported PTSD stressor.  Consequently, any additional 
information that may have been elicited in support of the 
Veteran's service connection claim has not been not obtained 
because of his failure to cooperate.  In order to attempt to 
verify the Veteran's alleged stressors, VA needs additional 
information to order a search of relevant military records.  
The Veteran has not supplied that information.  The Board 
reminds the Veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board acknowledges that the Veteran has been found to 
exhibit symptoms consistent with a diagnosis of PTSD.  
However, even when a claimant seeking service connection for 
PTSD has an unequivocal diagnosis of PTSD, service connection 
for PTSD requires a confirmed military service stressor, 
unless the claimed stressor is related to combat, and the 
evidence establishes that the appellant engaged in combat 
with the enemy.  This is not such a case because the evidence 
does not show that the veteran engaged in combat with the 
enemy during his service.  Moreover, the Veteran's diagnosis 
of PTSD does not corroborate the occurrence of any in-service 
stressor.  To the contrary, that diagnosis was based solely 
on the Veteran's uncorroborated assertions regarding what 
occurred in service.  A medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229 (1993) (medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458 (1993) (Board is 
not bound to accept physician's opinion when based 
exclusively on recitations of claimant).

The Board has carefully considered the Veteran's statements 
regarding the relationship between his current PTSD symptoms 
and his claimed in-service stressors.  The Veteran is 
certainly competent, as a lay person, to report that as to 
which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 
465 (1994).  However, the Board finds that he is not 
competent to offer a medical opinion as to cause or etiology 
of the claimed disability, as there is no evidence of record 
that he has specialized medical knowledge in dealing with 
psychiatric disabilities.  Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Veteran's lay statements are not 
competent medical evidence as to a nexus between his current 
PTSD and active service, or as to claimed continuity of 
symptomatology demonstrated after service.  Furthermore, even 
if the Veteran has the level of medical training to diagnose 
PTSD, the basis for the denial of this claim is the lack of 
corroboration of claimed in-service stressors, and objective 
evidence is required for such corroboration.

Based on the evidence of record, the Board finds that the 
Veteran did not engage in combat and the only evidence of any 
in-service stressors are contained in his own uncorroborated 
statements, which VA is unable to confirm because the Veteran 
has not supplied sufficient specific information regarding 
the details of his claimed stressors.  Thus, while cognizant 
that the record reflects a diagnosis of PTSD, the Board finds 
that service connection for PTSD is not warranted because 
there is no credible supporting evidence that any claimed in-
service stressor occurred.  In the absence of a verified 
stressor, the diagnosis of PTSD that is of record is not 
sufficient to support the claim.  The Board is not required 
to accept an unsubstantiated diagnosis that the alleged PTSD 
had its origins in the appellant's service.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); West v. Brown, 7 Vet. App. 
70 (1994).  Absent credible supporting evidence that the 
claimed in-service stressors actually occurred, an essential 
element for a grant of service connection for PTSD is not 
established.  Therefore, service connection for PTSD is not 
warranted.

Nor is service connection warranted for any other psychiatric 
disability, including depression.  Service connection may be 
granted when all the evidence establishes a medical nexus 
between military service and current complaints.  Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board 
finds that the evidence is against a finding of a nexus 
between military service and the Veteran's current 
psychiatric problems because the evidence does not show that 
any of those problems existed in service or are in any way 
service-related.  Additionally, a psychosis was not diagnosed 
within one year of separation, so presumptive service 
connection for a psychiatric disability is not warranted.  
38 C.F.R. §§ 3.307, 3.309 (2008).

Moreover, the competent clinical evidence of record does not 
show that the Veteran has a current diagnosis of depression 
or other psychiatric disability besides PTSD, and therefore 
the threshold requirement for service connection is not met 
with respect to any such disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Even if a such a diagnosis were found to be 
warranted by the weight of the evidence, however, the Veteran 
does not contend, nor does the record show, that any 
complaints of mental health problems were made prior to 
January 2004, when he informed VA medical providers that he 
was experiencing stress and related PTSD symptoms.  In view 
of the lengthy period without complaints pertaining to 
depression or any other psychiatric disability, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, the competent evidence of 
record does not show that any current psychiatric disability 
was incurred in or aggravated by service.

The Veteran contends that he has a current psychiatric 
disability that is related to his active service.  However, 
as a layperson, he is not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In sum, the Board finds that the preponderance of the medical 
evidence weighs against a finding that any psychiatric 
disability, to include PTSD and depression, developed in 
service.  Therefore, the Board concludes that the Veteran 
does not have any psychiatric disability that was incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, that 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004, September 
2004, and December 2004, and a rating decision in February 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
Veteran, and had satisfied that duty prior to the final 
adjudication in the December 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a VA opinion in relation to 
the Veteran's claim for service connection for a psychiatric 
disability.  However, an examination is not required in the 
other claims because the record does not show any event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2008).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.



ORDER

Service connection for right hand tremors is denied.

Service connection for a heart disability is denied.

Service connection for a low back disability is denied.

Service connection for a foot disability is denied.

Service connection for a psychiatric disability is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


